DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 06/20/2022.
Claims 1-5, 8-11 and 13-20 are pending in this application. In the Amendment, claims 1, 5, 11, 13-14 and 20 are amended and claims 6-7 and 12 are cancelled. This action is made Final.
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.
Applicant argued Mildrew fails to teach at least "overlappingly displaying the additional-information signpost created in the 3D form on the second 360-degree image based on a 3D coordinate of the additional-information signpost" recited in amended Claim 1. According to drawing and disclosure of Mildrew, a configuration in which a tag icon (e.g., tag icon 1210) appears on the first 360-degree image photographed at a first photographing point as shown in FIG. 12 may arguably be disclosed, however, a configuration in which a tag icon is displayed on the second 360-degree image photographed at a second photographing point that is different from the first photographing point is not disclosed in Mildrew.
The Examiner respectfully disagrees as Mildrew teaches that a plurality of tag icons overlappingly displaying the additional-information signpost created in the 3D form on the second 360-degree image based on a 3D coordinate of the additional-information signpost (Mildrew, Figs.5B-5E, 19-20, para. 50, 65, 87, 90, 102-103, 127, 158, 164, 184-186, tag icons spatially displayed on 3D model). Mildrew teaches a plurality of 360-degree images that may be navigated to through selection of tag icons which render different perspectives in different areas of the 3D model and which have additional tags i.e. signposts associated with objects in that image. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the 3D form" in lines 16, 20 and 31.  There is insufficient antecedent basis for this limitation in the claim. Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mildrew et al. (“Mildrew”, US 2018/0143756) in view of Schileru-Key (“Schileru”, US 6,580,441).
As per claim 1, Mildrew teaches a method for displaying additional information on a 3D tour performed by a server for providing a 3D tour service linked to a user terminal, the method comprising: 
providing a 3D tour comprising 3D information of a particular space to the user terminal (Mildrew, para.53, 118, 3D tour), wherein the 3D tour includes a floor plan of the particular space, and a plurality of 360-degree images photographed at a plurality of photographing points in the specific space, and the plurality of photographing points are displayed in the floor plan (Mildrew, para.71, 130, 132, Fig.7, tags in floor plan); 
receiving, from the user terminal, a selection of a first 360-degree image photographed at a first photographing point among the plurality of 360-degree images (Mildrew, para.74, 132, 141, 144, 148, selection of tag renders associated object); 
receiving, from the user terminal, coordinate information for a start point and an end point of an additional-information signpost to be created newly on the 3D tour displayed on the user terminal (Mildrew, para.27, 50-51, 88, defining a point, area or object of a tag with coordinate positions); 
creating an additional-information signpost in the 3D form by setting three-dimensional coordinates for the start point and the end point of the additional-information signpost based on the coordinate information (Mildrew, para.87, 104, 157, 159, 163, 179, tag associated with group of points) and creating a body part connecting the start point and the end point (Mildrew, para.104, 163, 179, stem); and 
overlappingly displaying the additional-information signpost created in the 3D form on the first 360-degree image (Mildrew, para.50, 90, 102-103, 164, Fig.2, tag icons 102, 104, 106);
determining a position on the floor plan corresponding to the coordinate information, and displaying an additional-information icon corresponding to the additional-information signpost at the position on the floor plan (Mildrew, para.50, 71, 90, 130, 132, 164, Fig.7, associated tag icons displayed in floor plan view relative to 3D model);
-2-Application No.: 17/084338Filing Date:October 29, 2020providing, to the user terminal, an interface for selecting one or more target photographing points on which the additional-information signpost is to be displayed, from among the plurality of photographing points included in the 3D tour (Mildrew, para.83, 176-179, defining tags from captured 3D images in 3D model interface);
receiving a selection for a second 360-degree image photographed at a second photographing point different from the first photographing point from the user terminal through the interface (Mildrew, Figs.5B-5E, 19-20, para.53, 65, 87, 127, 158, 184-186, second point may be selected from points displayed in 3D model interface; points have associated viewpoints); and 
overlappingly displaying the additional-information signpost created in the 3D form on the second 360-degree image based on a 3D coordinate of the additional-information signpost (Mildrew, Figs.5B-5E, 19-20, para. 50, 65, 87, 90, 102-103, 127, 158, 164, 184-186, tag icons spatially displayed on 3D model),
wherein the additional-information signpost is displayed only at the selected one or more target photographing point within the 3D tour (Mildrew, para.27, 50-51, 87-88, 104, 157, 159, 163, 171, 174, 179, specifying a point, area or object of a tag with coordinate positions). 
However, Mildrew does not teach displaying the floor plan on a first portion of the 3D tour displayed on the user terminal, and displaying the first 360-degree image on a second portion of the 3D tour displayed on the terminal. Schileru teaches a method of touring that displays a floor plan on a first portion of the 3D tour and displays a 360-degree image on a second portion of the 3D tour (Schileru, Fig.11; col.5, lines 18-51; col.7, line 55-67, map view 1120 and tour main view 1110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Schileru’s teaching with Mildrew’s method in order to determine a user’s relative position within the environment.
As per claim 2, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 1, wherein the receiving coordinate information for a start point and an end point comprises: if a line connecting two points on the 3D tour is inputted from the user terminal, setting one end of the inputted line as the start point and setting the other end of the line as the end point (Mildrew, para.87, 104, 159, 163, 179, tag associated with group of points). 
As per claim 3, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 1, wherein the receiving coordinate information for a start point and an end point comprises: if only one point on the 3D tour is inputted from the user terminal, setting the inputted point as the end point, and setting a point on a floor surface or wall surface located at the shortest distance from the inputted point as the start point (Mildrew, para.87, 104, 159, 163, 179, tag associated with surface). 
As per claim 4, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 1, wherein the coordinate information for the start point and the end point consists of three-dimensional (3D) coordinates. (Mildrew, para.87, 3D point)
As per claim 5, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 1, wherein the additional-information signpost displayed on the second 360-degree image is displayed in a shape different from that of the additional-information signpost displayed on the first 360-degree image (Mildrew, para.94, 102, 105, 161, tag icons may be circle or 2D GIF image; shape of tag icon may vary). 
As per claim 8, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 1, further comprising: providing the user terminal with an interface for setting a color, a title, a description, or additional information of the additional-information signpost, wherein the additional-information signpost is created based on the color, title, description, or additional information inputted via the interface (Mildrew, para.83, 86, 105, 157, 180, tag entry for setting color, title, description etc). 
As per claim 9, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 8, wherein the additional information is displayed on one side of the additional-information signpost, or displayed via a separate message window if a user selects the additional-information signpost (Mildrew, para.48, 116, pop-up 202).
As per claim 10, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 8, wherein the additional information comprises one of a photo, a video, and a URL link (Mildrew, para.47, 82-83, 105, 160, images, video, hyperlinks). 

As per claim 11, Mildred teaches a method for displaying additional information on a 3D tour performed by a 3D tour management server linked to a user terminal, the method comprising:
displaying a floor plan for a particular space (Mildrew, para.71, 130, 132, Fig.7, tags in floor plan) and a 3D tour photographing interface on the user terminal (Mildrew, para.171, 174); 
receiving a photographed image of the 3D tour for the particular space from the user terminal (Mildrew, para.171, 174, capturing image data);
receiving additional information via the user terminal in the process of photographing the 3D tour (Mildrew, para.175, 179, tag creation);
combining the 3D tour and the inputted additional information (Mildrew, para.50, 90, 164, 184, Figs.2, 19, tag icons applied to 3D model); and 
displaying the additional information on the 3D tour or the floor plan (Mildrew, para.50, 71, 90, 130, 132, 164, Figs.2, 7, tag icons),
However, Mildrew does not teach the simultaneous display of a floor plan and 3D tour and wherein the combining the 3D tour and the inputted additional information comprises: determining location coordinates of the additional information to be added onto the floor plan, based on a change in the photographed image of the 3D tour and mapping the inputted additional information to the determined location coordinates. Schileru teaches a method of touring wherein a floor plan and tour are simultaneously displayed (Schileru, Fig.11; col.5, lines 18-51; col.7, line 55-67, map view 1120 and tour main view 1110) and wherein the combining the 3D tour and inputted additional information comprises determining location coordinates of the additional information to be added onto the floor plan, based on a change in the photographed image of the 3D tour (Schileru, col.5, lines 27-34, col.7, lines 6-17, image changed based on selected path and associated Hotspots on path retrieved); and mapping the inputted additional information to the determined location coordinates (Schileru, col.5, lines 27-34, col.7, lines 6-17, Hotspots added to map based on selected path).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Schileru’s teaching with Mildrew’s method in order to determine a user’s relative position within the environment.
As per claim 13, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 11, wherein the determining location coordinates of the additional information comprises: extracting a plurality of feature points from the photographed image of the 3D tour (Schileru, col.5, lines 27-34, col.7, lines 6-17, selected path and associated Hotspots on path retrieved); and calculating a moving direction and a distance of the feature points according to the change in the photographed image, and based on this, determining the location coordinates of the additional information (Schileru, col.5, lines 27-34, col.7, lines 6-17, image changed based on selected path and associated Hotspots on path retrieved). 
As per claim 14, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 12, wherein the determined location coordinates of the additional information consist of two-dimensional (2D) coordinates (Mildrew, para.27, 2D point), and the mapping the inputted additional information to the determined location coordinates comprises: converting the determined location coordinates of the additional information into three-dimensional (3D) coordinates on the 3D tour (Mildrew, para.134-136, tags are spatially located within 3D model); and mapping the additional information onto the floor plan using the 2D coordinates (Mildrew, Fig.7, para.131-132, 2D representation of 3D model), and mapping the additional information onto the 3D tour using the 3D coordinates (Mildrew, para.134-136, tags are spatially located within 3D model). 
As per claim 15, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 11, wherein the receiving additional information comprises: receiving a particular location for inserting the additional information on the floor plan during the 3D photographing (Mildrew, para.171-174, input identifying a point of interest); and receiving additional information to be inserted at the particular location via an interface for inserting additional information (Mildrew, para.171-174, 180, defining the tag). 
As per claim 16, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 15, wherein a photographing process of the 3D tour is displayed on one side of a screen of the user terminal, the floor plan is displayed on the other side of the screen of the user terminal (Schileru, Fig.11; col.5, lines 18-51, map view 1120 and tour main view 1110), and the receiving a particular location comprises receiving location information selected by a user on the floor plan (Mildrew, para.171-174, input identifying a point of interest). 
As per claim 17, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 15, wherein the interface for inserting additional information selects the type of information of one of a note, a photo, a video, and an Internet link, and receives additional information corresponding to that type of information (Mildrew, para. 47, 82-83, 86, 105, 160, tag entry for setting type). 
As per claim 18, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 11, wherein the displaying the additional information comprises: displaying an additional-information icon at an insertion location of the additional information on the floor plan (Mildrew, para.71, 130, 132, Fig.7, tag icons in floor plan); and displaying a 3D additional-information signpost corresponding to the additional-information icon on the 3D tour (Mildrew, para.50, 90, 164, Fig.2, tag icons). 
As per claim 19, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 18, wherein the 3D additional-information signpost comprises: a start point located on a floor surface or wall surface of the 3D tour (Mildrew, para.87, 104, 159, 163, 179, tag associated with surface); an end point corresponding to the location of the additional-information icon (Mildrew, para.27, 50-51, 88, 104, defining a point of a tag); and a body part connecting the starting point and the ending point. (Mildrew, para.104, 163, 179, stem).
Claim 20 is similar in scope to claim 11, and is therefore rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177          

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177